Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1, 5, 7, 8, 11, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yap (WO 2010/098653 A2) (Applicant’s submitted prior art) in view of Khalaf (US 5,971,345).
Regarding claim 1, Yap (Figures 1 and 6f) teaches an antenna mount comprising a base 12; a main pole 14 coupled to or integral with the base and extending upwardly from the base; a cross-support pole 23 coupled to a top end of the main pole, wherein the cross-support pole 
Yap (page 7 line 28 to page 8 line 2) teaches that the antenna mount can carry the load weight of the antennas to and through the base of the antenna mount to a ground surface.
Yap does not explicitly mention that the antenna mount is configured to be installed and stand adjacent to an exterior wall of a building.  It would have been obvious to one having ordinary skill in the art to arbitrary select the location of the antenna mount such as installing the antenna mount to stand adjacent to an exterior wall of a building or on top of a building in order to satisfy the desired communication range and capabilities.
Yap does not explicitly teach the configuration having at least one mounting pole coupled to or integral with the cross-support pole and extending upwardly from the cross-support pole, each mounting pole configured to secure an antenna to the antenna mount.
Khalaf (Figure 1) teaches an antenna mounting system comprising at least one mounting pole 46/48/50/52 coupled to or integral with a cross-support pole 40 and extending upwardly from the cross-support pole, each mounting pole configured to secure an antenna 53 to an antenna mount 12/30.
It would have been obvious to one having ordinary skill in the art to modify the antenna mount of Yap to include at least one mounting pole coupled to or integral with the cross-support pole and extending upwardly from the cross-support pole, as taught by Khalaf, doing so would provide added support when securing the antenna to the antenna mount.
Regarding claim 5, as applied to claim 1, Khalaf (Figure 1) teaches that an antenna 53 is secured to each of the mounting poles 46/48/50/52.

Regarding claim 8, as applied to claim 5, it would have been an obvious matter of design choice to configure one or more cables routed from each of the antennas through the main pole of the antenna mount in order to allow communication between the antennas and associated telecommunications equipment.
Regarding claim 11, as applied to claim 1, Yap (page 7 lines 22-27) teaches that the base of the antenna mount comprises a telecommunications equipment or power cabinet.
Regarding claim 14, Yap (Figures 1 and 6f) teaches an antenna mount assembly comprising an antenna mount 10, the antenna mount comprising a base 12; a main pole 14 coupled to or integral with the base and extending upwardly from the base; a cross-support pole 23 coupled to a top end of the main pole, wherein the cross-support pole is oriented perpendicular relative to the main pole; and one or more antennas 21 secured to the cross-support pole.
Yap (page 7 line 28 to page 8 line 2) teaches that the antenna mount can carry the load weight of the antennas to and through the base of the antenna mount to a ground surface.
Yap does not explicitly mention that the antenna mount is configured to be installed and stand adjacent to an exterior wall of a building.  It would have been obvious to one having ordinary skill in the art to arbitrary select the location of the antenna mount such as installing 
Yap does not explicitly teach the configuration having at least one mounting pole coupled to or integral with the cross-support pole and extending upwardly from the cross-support pole, each mounting pole configured to secure an antenna to the antenna mount.
Khalaf (Figure 1) teaches an antenna mounting system comprising at least one mounting pole 46/48/50/52 coupled to or integral with a cross-support pole 40 and extending upwardly from the cross-support pole, each mounting pole configured to secure an antenna 53 to an antenna mount 12/30.
It would have been obvious to one having ordinary skill in the art to modify the antenna mount of Yap to include at least one mounting pole coupled to or integral with the cross-support pole and extending upwardly from the cross-support pole, as taught by Khalaf, doing so would provide added support when securing the antenna to the antenna mount.
Regarding claim 16, as applied to claim 14, Yap (Figure 1) teaches that the main pole of the antenna mount is tubular.  It would have been obvious to one having ordinary skill in the art to configure the assembly of Yap/Khalaf to further comprise one or more cables extending from each of the antennas and routed through the mounting poles, cross-support pole, and main pole of the antenna mount to the base of the antenna mount in order to allow communication between the antennas and associated telecommunications equipment.
Regarding claim 18, as applied to claim 14, Yap (page 7 lines 22-27) teaches that the base of the antenna mount comprises a telecommunications equipment or power cabinet.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yap in view of Khalaf, and further in view of Hodges (US 7,557,771 B1).
Yap/Khalaf teaches the claimed invention except explicitly mention that the main pole is rectangular in shape. 
Hodges (Figure 2, col 2 lines 55-56) teaches a wall-mounted mast system comprising a main pole 4 having a rectangular shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the main pole of Yap/Khalaf to have a rectangular shape instead of a tubular shape for aesthetic purposes.
 Hodges (col 2 line 55) teaches the main pole 4 having a profile with a depth of 7 inch.  Hodges does not explicitly teach that the profile with a depth in the range of about 3 inches to about 6 inches.  It would have been an obvious matter of design choice to arbitrary select the profile depth of the main pole in order to satisfy a desired design criteria.
4.	Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yap in view of Khalaf, and further in view of Ming et al (US 2018/0277921 A1), hereinafter Ming.
Yap teaches the claimed invention except that telecommunications equipment or power cabinet being secured to the base instead of the main pole of the antenna mount.
Ming (Figure 2) teaches an antenna mount having telecommunications equipment or power cabinet 206 being secured to the main pole 204 of the antenna mount.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna mount of Yap/Khalaf such that .

Allowable Subject Matter
5.	Claims 2, 4, 12, 13, 15 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 15, there is no strong motivation to modify the antenna mount of Yap/Khalaf to be installed and stand substantially flush against the exterior wall of the building.
Claim 13 would have been allowed for at least the reason for depending on claim 2.
Claims 20-22 would have been allowed for at least the reason for depending on claim 15.
Regarding claim 4, Yap/Khalaf fails to further teach one or more supporting brackets configured to secure the main pole flush against the exterior wall of the building and reduce deflection of the antenna mount away from the building.
Regarding claims 12 and 19, there is no strong motivation to modify the antenna mount of Yap/Khalaf to resemble a gutter or conduit of the building.
Conclusion
:
Arranz (US 2015/0380805) discloses a base station antenna mount having telecommunications equipment located within the base of the mount.
Schwartz (US 2019/0273313) discloses an antenna mount having wireless communications equipment secured to the main pole of the antenna mount.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845